DAVIDSON, Judge,
dissenting on State’s Motion For Rehearing.
The statement by my brethren that taking from one the right or privilege of driving and operating his automobile over the public highways is not punishment to him is, to me, absurd and utterly without foundation. It is against the express holdings of this court.
Sight should not be lost of the question that is before this court. No- one is contending, here, that the trial court should have submitted to the jury the question of revocation. No one is contending that the jury’s verdict did not automatically suspend the license upon a finding of guilt.
This case arose out of the trial court’s ruling, at the motion of the state, that at no time during the trial of the case would appellant or his counsel be permitted to call to the attention of the jury or in any manner suggest to them that in the event they found appellant guilty their verdict would automatically suspend his license to drive an automobile, which punishment would be in addition to that which the jury fixed in their verdict.
What reason could possibly exist to keep that information from the jury? Why would the state object to the jury’s having this information? The answer is apparent, for without such information the jury might inflict a greater punishment than they would if they knew that in addition to the punishment they assessed they were also taking from him the privilege of driving his automobile for a period of six months.
There may be some excuse for a prosecuting attorney, in his zeal to secure at the hands of the jury greater punishment, to keep from the jury facts or information that would tend to lessen the punishment inflicted by them, but there is no excuse or reason for a trial court or this court to permit such a thing to happen.'
The trial judge is not concerned with the amount of punish*384ment the jury inflict. It is his duty to see that the accused receives a fair trial under the law. The same applies to this court.
I can not conceive how that can be accomplished by wilfully and deliberately withholding from the jury facts or information which have a legitimate bearing upon the penalty which the jury might assess in the event of a conviction.
The great heritage of the American citizen is the right of trial by jury. That right, in this state, entails having the jury determine guilt or innocence and, in the event of guilt, to fix the punishment for the crime committed.
When facts relevant to the performance by the jury of that duty are deliberately kept from them, trial by jury is denied.
Give the jury the facts!
I will suppress my desire to answer in detail the position taken in the majority opinion, but I will make this observation:
If automatic cancellation of the license to drive is not a part of the punishment inflicted in this case, then what right does a criminal court have to determine or to enforce it?
The holding of my brethren, here, that automatic suspension has no place in a criminal case destroys all the law with reference thereto, because if automatic suspension upon conviction for crime is a civil matter only, then it must be determined in a civil proceeding.
I submit that the original opinion in this case was right and proper.
I dissent.